DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach: 
a first switching section electrically connected to the plurality of power feeding output circuits; 
a second switching section electrically connected to one or more of the plurality of antennas; and
a control section configured to control the first switching section to select one or more of the plurality of power feeding output circuits to receive the power from the power feeding section based on a communication state between the power feeding unit and the power receiving unit, and control the second switching section to sequentially select one of the plurality of antennas to acquire the communication state. 


a first switching section electrically connected to the plurality of power feeding output circuits; 
a second switching section electrically connected to one or more of the plurality of antennas; 
a control section configured to control the first switching section to select one or more of the plurality of power feeding output circuits to receive the power from the power feeding section based on a communication state, and control the second switching section to select one of the plurality antennas; 
a first communication section; and 
a second communication section, wherein the first communication section and the second communication section are configured to perform communication with each other by selecting respective mutually-different antennas of the plurality of antenna, and 
wherein the control section is further configured to control the first switching section to select the one or more of the plurality of the power feeding output circuit to receive the power from the power feeding section based on a second communication state between the first communication section and the second communication section. 

Regarding claim 12, the prior art does not teach: 
a first switching section electrically connected to the plurality of power feeding output circuits; 
a second switching section electrically connected to one or more of the plurality of antennas; and 
a control section configured to control the first switching section to select one or more of the plurality of power feeding output circuits to receive the power from the power feeding section based on a communication state between the power feeding unit and the power receiving unit, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836